Citation Nr: 1748298	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  06-04 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hyperthyroidism. 

2.  Entitlement to service connection for bilateral patellofemoral pain syndrome. 

3.  Entitlement to a non-service-connected pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service with the United States Army from September 1978 to September 1981 and more than 20 years of service in the Army Reserves, to include active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) periods. 

These matters come before the Board of Veterans' Appeals Board (Board) on appeal from a March 2005 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for hyperthyroidism and bilateral patellofemoral pain syndrome, and denied entitlement to a non-service-connected pension. 

The Veteran was initially afforded a Central Office hearing before a Veterans Law Judge (VLJ) in October 2006.  Unfortunately, the quality of the recorded hearing was not sufficiently audible for transcription.  A second hearing was provided for the Veteran in July 2009 and a transcript of that proceeding has been associated with the Veteran's claims file.  Unfortunately, the VLJ that presided over the July 2009 is no longer employed at the Board.  In July 2017, the Board sent the Veteran a letter offering him another hearing.  The Veteran declined another Board hearing.

In August 2012, the Board remanded the appeal to obtain outstanding service records and to afford the Veteran with a VA examination to determine the nature and etiology of his hyperthyroidism and bilateral patellofemoral pain syndrome.  The pension claim was also remanded as it is intertwined with the service connection issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

In May 2016, the Veteran underwent a VA thyroid and parathyroid examination and a VA knee and lower leg conditions examination.  The VA examiner opined that the Veteran had thyroid disorders that were not at least as likely as not incurred or aggravated by his period of active service or active duty for training or inactive duty for training.  However, the examiner did not provide a rationale for how he arrived at that conclusion.

Further, the 2016 examiner also opined that it was not at least as likely as not that his bilateral knee chondromalacia was the result of active service from September 1978 to September 1981.  However, the VA examiner elaborated that his bilateral knee condition was at least as likely as not aggravated by duties in the Army Reserves secondary to physical training, which can lead to arthritic changes and damage leading to progression of the Veteran's knee condition.  The Board finds that these opinions are inadequate, as they are not supported by sufficient rationale.  The examiner did not specify if the knees were due specifically to ACDUTRA periods of the Reserves or just the Reserves generally.  

Therefore, a remand is warranted to obtain adequate medical opinions addressing the etiology of the Veteran's bilateral knee chondromalacia and thyroid conditions.

The claim for a non-service-connected pension is intertwined with the claims for service connection for thyroid and knee disorders.  See 38 U.S.C.A. § 1521(j)(2) (West 2014).  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); see also Kellar v. Brown, 6 Vet. App. 157 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's VA claims file to the VA examiner who conducted the May 2016 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the nature and etiology of the Veteran's thyroid disorders.  The examiner must be given full access to the Veteran's complete VA electronic claims file for review.

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The examiner should offer an opinion, consistent with sound medical principles, as whether it is at least as likely as not (50 percent or greater probability) that the Veteran's thyroid disorders are the result of any of the following:

(a) an injury or disease incurred or aggravated by his period of active service from September 1978 to September 1981; 

(b) an injury or disease incurred or aggravated during a period of ACDUTRA in the Army Reserves; 

(c) an injury incurred during a period of INACDUTRA in the Army Reserves.  

(d) if a thyroid disorder is the result of an injury during a period of ACDUTRA or INACDUTRA, please identify the nature and date of the injury.

The examiner should clearly outline the rationale for any opinion or conclusion expressed and all clinical findings should be reported in detail. If any requested medical opinion cannot be given, the examiner should state the reason(s) why.  

2.  Refer the Veteran's VA claims file to the VA examiner who conducted the May 2016 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the nature and etiology of the Veteran's bilateral knee disorders.  The examiner must be given full access to the Veteran's complete VA electronic claims file for review.
If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The examiner should offer an opinion, consistent with sound medical principles, as whether it is at least as likely as not (50 percent or greater probability) that such disorder is the result of any of the following: 

(a) disease or injury incurred or aggravated by his period of active service from September 1978 to September 1981; 

(b) disease or injury incurred in or aggravated during a period of ACDUTRA in the Army Reserves; or, 

(c) injury incurred during a period of INACDUTRA in the Army Reserves.  The examiner should consider that the first medical evidence of any knee problems comes in 2001, and there is X-ray evidence of osteoarthritis in 2002. 

(c) if a knee disability is the result of an injury during a period of ACDUTRA or INACDUTRA, please identify the nature and date of the injury.


The examiner should clearly outline the rationale for any opinion or conclusion expressed and all clinical findings should be reported in detail.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  After completing the development above, readjudicate the claims on appeal in light of all additional evidence received.  If any of the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




